PER CURIAM:
Kenn Hinton appeals the magistrate judge’s * order granting Defendant’s motion to dismiss. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hinton v. Providence Dane, LLC, No. 1:10-cv-00408-TCB (E.D.Va. July 6, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West 2006 & Supp.2011).